This case arises out of a collision between two automobiles at the intersection of Marquette and Stanton avenues in the city of Detroit. In circuit court before the trial judge, plaintiff had judgment and defendant appeals.
The collision occurred in the afternoon of December 24, 1936. Marquette avenue runs in an easterly and westerly direction and intersects Stanton avenue at right angles. Each street is paved for 26 feet in width. Neither street is superior to the other, there being no stop signs at this intersection. On the afternoon in question, plaintiff's decedent and one Edward Liphardt were each driving an automobile. When they reached Marquette avenue, they drove *Page 526 
westerly on this avenue at a speed of about 20 miles per hour for four blocks preceding the intersection where the collision occurred. The deceased maintained a distance of 50 to 60 feet in the rear of the car driven by Edward Liphardt. As they approached the intersection, Edward Liphardt proceeded across safely, but the car that plaintiff's decedent was driving collided with a car driven by defendant proceeding in a northerly direction on Stanton avenue; and as a result of this collision, plaintiff's decedent was injured and died December 27, 1936.
Subsequently, action was brought by the administratrix of the estate of William Slingerland. The cause came on for trial, and, at the close of plaintiff's testimony, the defendant made a motion for judgment of no cause of action which was denied. Later the trial court entered a judgment in favor of plaintiff. The principal question presented is the contributory negligence of plaintiff's decedent. From our examination of the record, we conclude that defendant was guilty of negligence, but plaintiff must also show that he was free from contributory negligence before a judgment may be entered in his favor. SeeFaustman v. Hewitt, 274 Mich. 458.
In addition to the facts heretofore noted the record shows that each driver approached the intersection on his proper side of the street and traveling at approximately 20 miles per hour; that the cars collided near the center of the intersection; that the left front end of plaintiff's car sustained greatest damage, while the damage to defendant's car was on its right side; that from measurements taken a person in a car parked 30 feet east of Stanton on Marquette, midway between the center of the street and the north curb, could see a distance of practically 143 feet south of Marquette on Stanton; that at the distance *Page 527 
of 40 feet east of Stanton one could see about 100 feet south of Marquette on Stanton; and at a distance of 50 feet east of Stanton one could see a distance of 80 feet south on Stanton.
Assuming that plaintiff's decedent entered the intersection first, we think he was guilty of contributory negligence which bars recovery. It is apparent that when plaintiff's decedent entered the intersection, the defendant was at, or almost to, the intersection without showing any indication of coming to a stop.
In Knight v. Merignac, 281 Mich. 684, we said:
"The rule as to one who drives into an intersection without looking and is hit by another car over which he has the right of way was stated in Kerr v. Hayes, 250 Mich. 19, as follows:
" 'These cases, however, also point out that the statutory right of way* is not an assurance of safety, nor an absolute right in all conditions, but that both drivers must use due care. A driver cannot continue to assume that the one on the left will accord him right of way when the circumstances would indicate the contrary to a reasonable person.' "
In the case at bar we do not know what plaintiff's decedent saw, but he could have seen the defendant approaching from his left and is chargeable with what he could have seen.
In Zuidema v. Bekkering, 256 Mich. 327, we said:
"It will not do to say that plaintiff's husband looked down the Byron Center road to the left before attempting to cross the pavement and did not see the automobile of defendant approaching. He must be held to have seen what he should have seen, which there was nothing to prevent him from seeing, and if, as contended by plaintiff, he stopped his automobile, looked to the left, and did not see what was plainly to be seen, the approach of defendant's automobile, *Page 528 
he was guilty of contributory negligence which would bar plaintiff's recovery."
The judgment is reversed, without a new trial. Defendant may recover costs.
WIEST, C.J., and BUTZEL, POTTER, CHANDLER, and NORTH, JJ., concurred with SHARPE, J.
* See 1 Comp. Laws 1929, § 4712. — REPORTER.